Citation Nr: 0637465	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-40 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision.  In January 
2005, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

The veteran's diabetes mellitus is the result of herbicide 
exposure while stationed in Korea. 


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred during 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on the issue in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The veteran asserts he has diabetes mellitus due to exposure 
to herbicides (Agent Orange) while stationed in Korea.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).

The medical evidence has established that the veteran has a 
current diagnosis of diabetes mellitus, type II.  The 
remaining question in this case is whether the veteran was 
exposed to herbicides while in Korea.   

The veteran testified at his January 2005 hearing that his 
duties included taking trips to the DMZ twice a week for 13 
months.  His service personnel records show that he was in 
the 122nd Signal Battalion in Korea from November 1968 to 
February 1969 and his duties included signal operator 
instructor and light truck driver.  The records also indicate 
that he was assigned to Headquarter Company 1st Battalion 
38th Infantry with a report date of November 1968.

The Department of Defense has confirmed that Agent Orange was 
used in Korea from April 1968 through July 1969 along the DMZ 
and that the 2nd Infantry Division, 1st Battalion, 38th 
Infantry had elements in affected areas at the time Agent 
Orange was being used, including the use of field artillery, 
signal and engineer troops who were supplied as support 
personnel to various elements of those Infantry Divisions 
during the time of the confirmed use of Agent Orange.  

Based upon the evidence and resolving all doubt in favor of 
the veteran, the Board finds that the veteran was exposed to 
herbicides while stationed in Korea.  He was assigned to the 
1st Battalion 38th Infantry in November 1968 and the 
Department of Defense recognizes that his unit was exposed to 
Agent Orange during that time.  Additionally, he has 
testified that his duties required him to go to the DMZ.  
Accordingly, the veteran's diabetes mellitus is presumed to 
have been the result of herbicide exposure in Korea.  Service 
connection for diabetes mellitus is granted.  


ORDER

Service connection for diabetes mellitus due to Agent Orange 
exposure is granted. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


